Citation Nr: 0842856	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left eye injury.

2.  Entitlement to service connection for a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to March 
1996 and from June 1996 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the hearing and by an October 2008 statement, 
the veteran's representative waived initial RO consideration 
of any evidence submitted during the hearing and after the 
case was appealed to the Board.  38 C.F.R. § 20.1304 (2008).  
In addition, by a July 2008 statement and during the Board 
hearing, the veteran expressly withdrew the appeal on his 
claims of entitlement to a compensable rating for 
degenerative disc disease of the lumbar spine and entitlement 
to a compensable rating for residuals of a right index finger 
fracture.  Therefore, these issues are no longer before the 
Board.  38 C.F.R. § 20.204 (2008).

In the June 2005 rating decision on appeal, the RO denied the 
claim for service connection for a left eye injury, finding 
that no new and material evidence had been received.  
Regardless of the RO's decision, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of service connection for a left eye injury and a 
right eye injury addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 RO decision denied service connection for 
a left eye injury, finding that no new and material evidence 
had been received, as there was no evidence of a current 
diagnosis a left eye disability.

2.  The evidence added to the record since the February 2003 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a left eye injury.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied service 
connection for a left eye injury was final when issued.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has been received, and the 
claim for service connection for a left eye injury, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claim for 
service connection for a left eye injury is reopened, no 
further discussion of VCAA compliance is needed at this time.  
The Board acknowledges that the December 2004 letter to the 
veteran concerning the VCAA did inform him of the information 
necessary to substantiate a claim based on the need for the 
submission of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Pertinent Laws and Regulations

A February 2003 RO decision denied service connection for a 
left eye injury finding that there was no evidence of a 
current diagnosis of a chronic disability or permanent 
residual of a left eye injury.  The veteran did not appeal 
and the February 2003 RO decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the February 2003 RO 
decision included service treatment records.  Service 
treatment records in the RO's possession at the time of the 
February 2003 rating decision included treatment for the left 
eye in October 1993 which noted the veteran sustained trauma 
of the left orbit.  The accompanying radiology report noted 
no definite evidence of any fracture or air fluid level.  The 
RO denied service connection for a left eye injury in 
February 2003, finding that there was no evidence of a 
current diagnosis of a chronic disability or permanent 
residual of a left eye injury

The new evidence of record submitted after the February 2003 
RO decision includes VA outpatient treatment reports, a VA 
examination, additional service treatment reports that were 
not previously of record and testimony from an October 2003 
hearing before the Board.  The veteran testified in an 
October 2008 Travel Board hearing that his eyes have bothered 
him ever since an accident while he was stationed in Korea in 
February 1996 while on active duty.  The veteran reported 
that gas from a smoke can got into his eyes and, while 
flushing his eyes out, he accidentally scratched them.  He 
also testified that his current symptoms in both eyes 
includes scratchiness, turning yellow, watering and 
sensitivity to air and light.  The additional service 
treatment reports, added to the record during the October 
2008 Travel Board hearing, reflect that the veteran was 
treated from April 1997 to February 1999 for injuries to both 
eyes and was variously diagnosed with conjunctivitis, 
superficial punctate keratitis in both eyes, corneal 
disruption of unknown etiology, keratoconjunctivitis and 
superficial keratitis of unknown etiology of the left eye 
with a history of recurrence, superficial keratitis of both 
eyes, refractory conjunctivitis of the left eye, chronic 
conjunctivitis of both eyes and a history of keratitis.  

VA outpatient treatment reports from August 2002 to December 
2008 reflect that the veteran was diagnosed with current 
disabilities in both eyes including: decreased vision, 
constricted visual fields, lattice degeneration, symptomatic 
dry eye in both eyes as the likely cause of the chief 
complaint, refractive error, presbyopia, significant visual 
field loss and the likely cause of decreased vision in both 
eyes was due to keratitis secondary to dry eyes.  In an April 
2008 VA eye examination, the examiner reported that there 
were no objective signs of an eye functional impairment or 
disability and he could not resolve whether the veteran's 
current eye conditions or visual problems were related to his 
active service without resorting to mere speculation.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
veteran's left eye injury and relates to unestablished fact 
of a current diagnosis, treatment for a left eye injury in 
service and testimony of a continuity of symptom that are 
necessary to substantiate the veteran's claim for service 
connection for a left eye injury.  The evidence is not 
considered cumulative or redundant of the evidence of record 
at the time of the final February 2003 RO decision, and 
furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for bipolar 
disorder.  Therefore, the veteran's claim for service 
connection for a left eye injury, is reopened.  See 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, service 
connection for a left eye injury, is reopened, and is granted 
to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claims of service connection for a left eye injury and 
a right eye injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).

In an October 2008 hearing before the Board, the veteran 
testified that he initially injured his eyes while on active 
duty in Korea when gas from a smoke can got into his eyes.  
The veteran reported that at the time of the incident, he 
flushed his eyes out with water but subsequently scratched 
his eyes as well.  He stated that following the incident, a 
civilian physician reported that while he did not know what 
happened, he stated that when the veteran scratched his eyes 
and they got cut, chemicals went into the eye and the eye 
healed up.  The veteran testified that his eyes have bothered 
him ever since that time.  His current symptoms include 
watery eyes, scratchiness, yellowing, and sensitivity to air 
and light.  

As noted above, service treatment reports reflect that the 
veteran was treated initially in October 1993 for trauma to 
the left orbit and from April 1997 to February 1999 for 
injuries to both eyes and was variously diagnosed with 
conjunctivitis, superficial punctate keratitis in both eyes, 
corneal disruption of unknown etiology, keratoconjunctivitis 
and superficial keratitis of unknown etiology of the left eye 
with a history of recurrence, superficial keratitis of both 
eyes, refractory conjunctivitis of the left eye, chronic 
conjunctivitis of both eyes and a history of keratitis.  His 
symptoms included blurriness, watery eyes, pain, swelling, a 
lack of vision, light sensitivity and occasional pus 
formation.  In December 1997, the veteran was treated for 
irritation of the right eye which was positive for 
photophobia, pain, yellowish discharge and watering.  The 
veteran also reported that he recently came from Korea and 
thought he scratched his right eye in the field.  The 
entrance examination noted no problems with the eyes, 
however, in a report of medical history upon his separation 
from service, the veteran reported eye trouble and a lack of 
vision in either eye.  Finally, in a February 1999 report of 
medial assessment, the veteran stated that he suffered from 
an eye injury in service during active duty for which he did 
not seek medical care and which prevented him from doing a 
lot of things.

VA outpatient treatment reports from August 2002 to December 
2008 reflect that the veteran was variously treated for and 
diagnosed with a current disability of both eyes including: 
slightly decreased vision in the left eye, constricted visual 
fields in both eyes without significant ocular findings, 
lattice degeneration in both eyes, symptomatic dry eye in 
both eyes as the likely cause of the chief complaint, 
refractive error, presbyopia, significant visual field loss 
with healthy symmetric cup/disc ratio and unremarkable ocular 
findings and lattice degeneration in left eye with no holes.  
In addition, an October 2008 VA outpatient treatment report 
noted that the likely cause of decreased vision in both eyes 
is due to keratitis secondary to dry eyes.  

In an April 2008 VA examination of the eyes, the examiner 
reported that there were no objective signs of an eye 
functional impairment or disability and he could not resolve 
whether the veteran's current eye conditions or visual 
problems were related to his active service without resorting 
to mere speculation.  The Board notes that the VA examiner 
did not review the additional service treatment reports or 
the October 2008 VA outpatient treatment report which were 
not of record at the time of the examination.  

It is clear from the evidence of record that the veteran 
should be scheduled for a new VA eye examination to address 
the nature and condition of any current left and right eye 
disabilities as the record now reflects that the veteran was 
treated in service for chronic eye conditions and at the VA 
outpatient treatment center for left and right eye 
disabilities as recently as October 2008.  As the record 
shows evidence of left and right eye injuries in service, lay 
statements of a continuity of symptomatology following 
service and post-service evidence of treatment for current 
eye disabilities that could be associated with service, a VA 
examination is necessary to obtain an opinion as to whether 
the veteran's current left eye injury and right eye injury 
are related to or aggravated by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for a left and right eye disability since 
the last date of treatment in October 
2008.  After securing any necessary 
release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which 
are not duplicates should then be 
associated with the claims file.

2.  The RO/AMC should schedule the 
veteran for a VA ophthalmology 
examination to determine the current 
nature and etiology of any current left 
and right eye disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any current left and right eye 
disabilities found.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the veteran's current 
left and right eye disabilities are 
related to his active military service.  
A complete rationale for any opinions 
should be provided.

3. After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claims for service 
connection for a left eye injury and 
right eye injury should be adjudicated.  
If the benefits sought on appeal remain 
denied, the veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


